               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON



REBECCA DIKES, Personal                3:17-cv-00573-BR
Representative for the Estate
of Shawn C. Dikes,                     OPINION AND ORDER

          Plaintiff,

v.

UNITES STATES OF AMERICA,

          Defendant.

PATRICK D. ANGEL
Angel Law P.C.
3 Centerpointe Dr., Suite 190
Portland, OR 97223
(503) 953-8224

     Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
SEAN E. MARTIN
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1000

     Attorneys for Defendant


BROWN, Senior Judge.

     This matter comes before the Court on Defendant United


1 - OPINION AND ORDER
States of America's Motion (#27)   for Partial Summary Judgment.

     For the reasons that follow, the Court GRANTS Defendant's

Motion.



                              BACKGROUND

     Plaintiff Rebecca Dikes as Personal Representative of the

Estate of Shawn C. Dikes, her husband, brings this wrongful-

death action pursuant to the Federal Tort Claims Act (FTCA), 28

U.S.C. § 1346(b) (1).   Plaintiff alleges the Portland Veterans

Affairs Medical Center was negligent in providing medical

services to her husband.     Plaintiff seeks damages of $8,000,000

for (1) economic damages for loss of earnings, loss of earning

capacity, and out-of-pocket expenses and (2) noneconomic damages

for pain, suffering, mental anguish, death, loss of enjoyment,

and loss of companionship.



                              STANDARDS

I.   Summary Judgment

     Summary judgment is appropriate when "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."     Washington Mut.    Ins. v. United

States,   636 F.3d 1207, 1216 (9th Cir. 2011).      See also Fed. R.

Civ. P. 56(a).    The moving party must show the absence of a


2 - OPINION AND ORDER
dispute as to a material fact.       Rivera v. Philip Morrisr Inc.,

395 F.3d 1142, 1146 (9th Cir. 2005).        In response to a properly

supported motion for summary judgment, the nonmoving party must

go beyond the pleadings and show there is a genuine dispute as

to a material fact for trial.       Id.   "This burden is not a light

one .           The non-moving party must do more than show there

is some 'metaphysical doubt' as to the material facts at issue."

In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387        (9th Cir.

2010)    (citation omitted).

        A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."     Villiarimo v. Aloha Island Airr Inc., 281

F.3d 1054, 1061 (9th Cir. 2002) (quoting Anderson v. Liberty

Lobbyr Inc.,    477 U.S. 242, 248   (1986)).   The court must draw all

reasonable inferences in favor of the nonmoving party.          Sluimer

v. Verityr Inc.,    606 F.3d 584, 587     (9th Cir. 2010).   "Summary

judgment cannot be granted where contrary inferences may be

drawn from the evidence as to material issues."         Easter v. Am.

W. Fin., 381 F.3d 948, 957     (9th Cir. 2004) (citation omitted).      A

"mere disagreement or bald assertion" that a genuine dispute as

to a material fact exists "will not preclude the grant of

summary judgment."     Deering v. Lassen Cmty. Coll. Dist.r No.

2:07-CV-1521-JAM-DAD, 2011 WL 202797, at *2 (E.D. Cal., Jan. 20,


3 - OPINION AND ORDER
2011) (citing Harper v. Wallingford,      877 F.2d 728, 731 (9th Cir.

1989)).     When the nonmoving party's claims are factually

implausible, that party must "come forward with more persuasive

evidence than otherwise would be necessary."         LVRC Holdings LLC

v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009) (citation

omitted).

      The substantive law governing a claim or a defense

determines whether a fact is material.         Miller v. Glenn Miller

Prod., Inc.,    454 F.3d 975,   987   (9th Cir. 2006).   If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.          Id.

II.   Oregon's Noneconomic Damages Cap

      Pursuant to Oregon law, an award of noneconomic damages is

limited as follows:

             Except for claims subject to ORS 30.260 to 30.300 [the
             Oregon Tort Claims Act] and ORS chapter 656 [the
             Oregon Workers' Compensation Act], in any civil action
             seeking damages arising out of bodily injury,
             including emotional injury or distress, death or
             property damage of any one person including claims for
             loss of care, comfort, companionship and society and
             loss of consortium, the amount awarded for noneconomic
             damages shall not exceed $500,000.

Or. Rev. Stats. § 31.710(1).     1




      1This statute was originally enacted in 1987 as Oregon
Revised Statutes§ 18.560(1).

4 - OPINION AND ORDER
                             DISCUSSION

     Damages awarded pursuant to the FTCA are determined under

the law of the state in which the allegedly tortious act or

omission occurred.    Molzof v. United States, 502 U.S. 301, 305

(1992).    See also Liebsack v. U.S.,   731 F.3d 850, 855 (9th Cir.

2013).    Thus, Defendant contends Plaintiff's recovery for

noneconomic damages in this case is limited to the $500,000

statutory noneconomic damages cap pursuant to Oregon Revised

Statutes§ 31.710(1).     Defendant relies on Greist v. Phillips,

322 Or. 281 (1995), to support its position

     Plaintiff, in response, contends her noneconomic damages

are not limited to $500,000 on the ground that application of

Oregon's damages cap was "significantly changed" by the Oregon

Supreme Court's holding in Horton v. Oregon Health and Science

University, 359 Or. 168 (2016).    Plaintiff asserts (1) Horton

removed any distinction between application of the statutory

damages cap to wrongful-death claims and personal-injury claims,

(2) the application of the statutory-damages cap is "highly

case-specific" and cannot be applied as a matter of law, and

(3) a determination as to whether the statutory cap is

applicable cannot be made until evidence of Plaintiff's

noneconomic damages is presented at trial.




5 - OPINION AND ORDER
I.   Greist v. Phi11ips (1995)

     From 1967 until 1987 when the Oregon Legislature enacted

the statutory-damages cap at issue in Defendant's Motion, there

was not a cap on noneconomic damages under Oregon law.

     In 1995 the Oregon Supreme Court in Greist v. Phillips

addressed whether the statutory-damages cap applies to a claim

for wrongful death and whether that cap violates provisions of

the Oregon state and federal constitutions.

     In Greist the plaintiff brought a wrongful-death action

pursuant to Oregon Revised Statutes§ 30.020 against the

defendants for their alleged negligence that resulted in a

motor-vehicle accident and the death of the plaintiff's 10-

month-old child.   In addition to economic damages, the jury

awarded $1,500,000 to the plaintiff for noneconomic damages.

Pursuant to the statutory-damages cap, the trial court reduced

the noneconomic damages to $500,000.   On the plaintiff's appeal

the Oregon Court of Appeals reversed the trial court's decision.

128 Or. App. 390 (1994).   The Oregon Supreme Court, however,

affirmed the trial court's decision and held a wrongful-death

claim is a statutory creation that did not exist at common law,

that the statutory cap on noneconomic damages does not violate

either state or federal constitutional provisions, and that the

statutory-damages cap does not violate the remedies provision


6 - OPINION AND ORDER
(Article I, section 10) of the Oregon Constitution "when the

legislature alters (or even abolishes) a cause of action, so

long as the party injured is not left entirely without a

remedy."    322 Or. at 290, 300 (citing Hale v. Port of Portland,

308 Or. 508, 523 (1989)).     The court also noted

            [t]he remedy for wrongful death is substantial, not
            only because 100 percent of economic damages plus up
            to $500,000 in noneconomic damages is a substantial
            amount, but also because the statutory wrongful death
            action in Oregon has had a low limit on recovery for
            113 years of its 133-year history.

322 Or. at 291.     Moreover, the court concluded the statutory-

damages cap does not violate the privileges and immunities

provision (Article I, section 20) of the Oregon Constitution

because "[n]othing in the wording of [the constitutional

provision] restricts the legislature's authority to set a

substantive limitation on a purely statutory remedy."     322 Or.

at 296. 2

     As to the alleged violation of federal due-process rights,

the court stated:

            The Oregon legislature did not act in a "demonstrably
            arbitrary or irrational" way when it enacted ORS


     2   Although the court also found the statutory-damages cap
does not violate the right to a jury trial (Article I, section
17 and Article VII (Amended), §3) of the Oregon Constitution
(322 Or. at 295), that issue is irrelevant here because
Plaintiff's action is brought pursuant to the FTCA and a jury
trial is "impermissible" as a matter of federal law.   Nurse v.
United States, 266 F.3d 996, 1005 (9th Cir. 2000).

7 - OPINION AND ORDER
          18.560(1).         The legislative history of that
          provision shows that the purpose of the limitation on
          noneconomic damages .    . was to reduce the costs of
          insurance premiums and litigation.

322 Or. at 298-99.   Finally, the court concluded the statutory-

damages cap does not violate federal equal-protection rights on

the grounds that the statute "does not categorize the plaintiff

on the basis of an inherently suspect characteristic" and

          does not jeopardize the exercise of a recognized
          fundamental right in this case, because the right to
          collect damages for wrongful death is a statutory
          right only, which has incorporated a dollar limit on
          recovery for most of its existence .      [and] there
          existed a rational basis for the legislature to impose
          the statutory limit.

322 Or. at 300.

      Following Greist, Oregon state courts and courts in this

district have held the statutory-damages cap on noneconomic

damages applies to wrongful-death claims.   See, e.g., Hughes

v. PeaceHealth, 344 Or. 142 (2008); Sonsteng v. Dominican

Sisters of Ontario, Inc., No. 2:06-cv-00476-SU, 2007 WL 2984002

(D. Or. Oct. 9, 2007); Glenn v. Washington County, No. 3:08-cv-

00959-MO, 2010 WL 11579692 (D. Or. Apr. 13, 2010); Estate of

Glenn Severns v. Alcoa, No. 3:10-cv-00834-HA, 2010 WL 3649948

(D. Or. Sept. 14, 2010).

II.   Horton v. Oregon Hea1th and Science University (2016)

      In 2016 in Horton v. Oregon Health and Science University



8 - OPINION AND ORDER
the Oregon Supreme Court addressed the issue as to whether the

statute limiting a state employee's tort liability violates

provisions of the Oregon Constitution.

     In Horton the plaintiff, on behalf of her minor child,

brought a personal-injury action against a state university and

the surgeon it employed and alleged the defendants were

negligent when performing cancer surgery on her child resulting

in a liver transplant, spleen removal, additional surgeries, and

lifetime monitoring due to risks from the surgeon's actions.

The defendants admitted liability, and the issue of plaintiff's

damages was tried to a jury.    The jury awarded the plaintiff

over $6 million in economic damages and $6 million in

noneconomic damages.    The trial court granted the university's

motion to reduce the verdict to $3,000,000 under the Oregon Tort

Claims Act (OTCA), Oregon Revised Statutes§ 30.265.     The trial

court, however, denied the surgeon's motion to reduce the

verdict against him on the ground that the OTCA, as applied to a

state employee, violates the remedy and jury-trial provisions of

the Oregon Constitution.    The trial court entered a limited

judgment against the surgeon for the full amount of awarded

damages.

     On direct appeal the Oregon Supreme Court reversed the

trial court's limited judgment against the surgeon and held


9 - OPINION AND ORDER
(1) the remedy clause of the state constitution does not protect

only those causes of action that pre-existed the constitution's

adoption,   (2) the OTCA does not violate the remedy clause,

(3) the civil jury provision of the state constitution does not

limit the legislature's authority to define the extent of

damages available, and (4) the OTCA is not unconstitutional

under the jury-trial provisions of the state constitution.          359

Or. 168 (2016).

III. Oregon Case Law after Horton

     After the Horton decision the Oregon Court of Appeals

applied holding in three personal-injury cases and held in each

case that the $500,000 statutory-damages cap applied to the

plaintiff's claim, but the court also found the statute violated

the remedy clause of the Oregon Constitution.

     In Vasquez v. Double Press Mfg., Inc., 288 Or. App. 503

(2017),   rev. allowed, 362 Or. 665 (2018), the plaintiff was

injured while using a bale-cutting machine and brought a claim

of negligence against the machine manufacturer.    The jury

awarded plaintiff $6,199,090.02 in damages with $4,860,000 of

that amount for noneconomic damages.    The defendant moved to

limit the noneconomic damages to the $500,000 statutory-damages

cap, but the trial court denied the defendant's motion.       The

Court of Appeals initially affirmed the trial court.    278 Or.


10 - OPINION AND ORDER
App. 77    (2016).   The defendant, however, sought reconsideration

of that decision.      The court granted reconsideration and

withdrew its former opinion.     On reconsideration the Court of

Appeals again affirmed the trial court's decision on the ground

that the statutory-damages cap violated the remedy clause and

would leave the plaintiff with a remedy that was a "paltry

fraction" of the damages he sustained and could otherwise

recover.    288 Or. App. at 525-26.

       In Rains v. Stayton Builders Martr Inc., 289 Or. App. 672

(2018), the worker was injured when a board on which he was

standing broke.      He fell 16 feet to the ground, which resulted

in his paraplegia.      The worker and his wife brought claims

against the retailer and the manufacturer of the board for

strict products liability and loss of consortium.      The jury

awarded the plaintiffs $5,237,700 in economic damages and

$4,137,500 in noneconomic damages.      The manufacturer moved to

reduce the noneconomic damages to the $500,000 statutory-damages

cap.   The trial court denied the manufacturer's motion, reduced

the award based on comparative fault found by the jury, and

entered a judgment that included noneconomic damages exceeding

the statutory-damages cap.      The Court of Appeals again affirmed

the limited judgment in favor of the plaintiffs on the ground

that the statutory-damages cap violated the remedy provision of


11 - OPINION AND ORDER
the Oregon Constitution.

      In Busch v. Mcinnis Waste Systems, Inc., 292 Or. App. 820

(2018), the plaintiff was injured crossing the street when he

was struck by the defendant's garbage truck, which resulted in

the amputation of the plaintiff's leg.      The plaintiff filed a

personal-injury action against the company.      The defendant

admitted liability, and the case proceeded to trial on the issue

of damages.      The jury awarded the plaintiff over $3,000,000 in

economic damages and $10,500,000 in noneconomic damages.         The

defendant moved to reduce the noneconomic damages to the

$500,000 statutory-damages cap, and the trial court granted the

defendant's motion.      The Court of Appeals reversed the trial

court and held the statutory damages cap violated the remedy

clause.

IV.   Analysis

      A.   Plaintiff's noneconomic damages are capped at $500,000
           under Oregon law in this wrongful-death action.

           Plaintiff acknowledges the statutory-damages cap "may

be" unconstitutional in a wrongful-death action as a result of

the court's decision in Horton.      Defendant, in response, points

out that Horton did not involve a wrongful-death action, and the

courts in Horton and its progeny specifically addressed the

statutory-damages cap as to personal-injury cases.      Defendant,



12 - OPINION AND ORDER
therefore, contends neither Horton nor its progeny diminished

the holding in Greist.   This Court agrees.

           In Horton the plaintiff brought a person-injury

action.   The court noted the remedy clause "does not protect

only those causes of action that pre-existed 1857 [when the

Oregon Constitution was adopted], nor does it preclude the

legislature from altering either common-law duties or the

remedies available for breach of those duties.n   359 Or. at 219.

The court, however, then set out three analyses to use to

determine when the remedy clause limits legislative

determination of damage awards:

           In determining the limits that the remedy clause
           places on the legislature, our cases have considered
           three general categories of legislation.  First, when
           the legislature has not altered a duty but has denied
           a person injured as a result of a breach of that duty
           any remedy, our cases have held that the complete
           denial of a remedy violates the remedy clause.   See
           Noonanr 161 Or. at 222-35, 88 P.2d 808 (summarizing
           Mattson and cases following it).  Similarly, our cases
           have held that providing an insubstantial remedy for a
           breach of a recognized duty also violates the remedy
           clause.  Compare Clarker 343 Or. at 608, 610, 175 P.3d
           418 ($200,000 capped damages not substantial in light
           of $12,000,000 in economic damages and $17,000,000 in
           total damages), with Howellr 353 Or. at 376, 298 P.3d
           1 ($200,000 capped damages substantial in light of
           $507,500 in total damages).

           Second, the court has recognized that the reasons for
           the legislature's actions can matter.  For example,
           when the legislature has sought to adjust a person's
           rights and remedies as part of a larger statutory
           scheme that extends benefits to some while limiting


13 - OPINION AND ORDER
          benefits to others, we have considered that quid pro
          quo in determining whether the reduced benefit that
          the legislature has provided an individual plaintiff
          is "substantial" in light of the overall statutory
          scheme.  Hale, 308 Or. at 523, 783 P.2d 506.

          Third, the legislature has modified common-law duties
          and, on occasion, has eliminated common-law causes of
          action when the premises underlying those duties and
          causes of action have changed.  In those instances,
          what has mattered in determining the constitutionality
          of the legislature's action is the reason for the
          legislative change measured against the extent to
          which the legislature has departed from the common
          law.  See Perozzi, 149 Or. at 348, 40 P.2d 1009. That
          is, we have considered, among other things, whether
          the common-law cause of action that was modified
          continues to protect core interests against injury to
          persons, property, or reputation or whether, in light
          of changed conditions, the legislature permissibly
          could conclude that those interests no longer require
          the protection formerly afforded them.  See Norwest,
          293 Or. at 563, 652 P.2d 318 (discussing legislative
          abolition of common-law torts of criminal conversation
          and alienation of affections).

359 Or. 218-20.   This Court notes this analysis did not

eliminate the distinction between common-law personal-injury

cases and statute-based wrongful-death cases.   Instead the court

recognized the need to look to the common law when analyzing the

adequacy of a remedy and stated "common-law causes of action and

remedies provide a baseline for measuring the extent to which

subsequent legislation conforms to the basic principles" of the

remedy clause.    Id. at 218.

          This Court also notes Plaintiff's case here does not

fall within any of the three categories announced in Horton that


14 - OPINION AND ORDER
form the basis to find a violation of the remedy clause.       First,

the wrongful-death statute does not "alter[] a duty" or "den[y]

a person injured as a result of a breach of that duty any

remedy."    Id. at 219.   Instead the wrongful-death statute

created a cause of action where none existed.       See Hughes v.

PeaceHealth, 344 Or. 142, 147 (2008) ("In Oregon, wrongful death

is an entirely statutory cause of action and has no basis in the

common law.").    The noneconomic statutory-damages cap similarly

does not deny a remedy that existed at common law, but merely

limits the liability for the statutorily-created cause of

action.    The court in Greist noted there was not a statutory

limit on noneconomic damages until the Oregon Legislature

enacted the damages cap, and, "[a]lthough that remedy is not

precisely of the same extent as that to which plaintiff was

entitled before the enactment [of the cap], that remedy is

substantial."    Id. at 219.

            In addition, this case does not meet the requirements

of the second Horton category that applies a quid pro quo

analysis to determine whether "the legislature has sought to

adjust a person's rights and remedies as part of a larger

statutory scheme that extends benefits to some while limiting

benefits to others."      Id.   In Horton the court concluded the

Legislature's enactment of the OTCA did not alter the duty that


15 - OPINION AND ORDER
doctors owed their patients, but instead limited a plaintiff's

remedy for a breach of that duty.   The Legislature also did not

limit or take away a plaintiff's existing remedy when it enacted

the wrongful-death statute, but instead created both a right and

a remedy that did not previously exist.    Although the Oregon

Court of Appeals ultimately concluded in Vasquez that the

statutory-damages cap was unconstitutional, the court noted the

statute "is not part of a quid pro quo statutory scheme as

understood in remedy clause of the Oregon constitution."      288

Or. App. at 520.

          Finally, this case does not fall within the third

Horton category for eliminating common-law causes of action

because, as noted, the wrongful-death statute created a cause of

action where none existed at common law.    Pursuant to the

wrongful-death statute, Plaintiff has a claim and a potential

recovery of all her economic damages and up to $500,000 in

noneconomic damages.   As the court held in Greist, Plaintiff's

remedy here (application of the statutory-damages cap) does not

offend the remedy clause of the Oregon Constitution.

     B.   Defendant is entitled to judgment as a matter of law
          that Plaintiff's damages are capped.

          Plaintiff contends even if the cap on noneconomic

damages applies, the Court cannot make that determination until



16 - OPINION AND ORDER
evidence of such damages is presented at trial, the amount of

damages is determined by the fact-finder, and the actual award

is then compared to the reduced damages under the statute to

determine whether recovery is "substantial."   Plaintiff,

however, does not cite to any authority to support this argument

and neither does Defendant address this issue in its Reply

brief.

            Although Plaintiff has not pled a specific amount of

noneconomic damages, it is undisputed that Plaintiff seeks

recovery of $8,000,000 in damages for her husband's alleged

wrongful-death.   Viewing this fact in the light most favorable

to Plaintiff without speculating as to the extent of damages

that Plaintiff may or may not have suffered or the ultimate

application of the statute, the Court concludes as a matter of

the law that the $500,000 statutory-damages cap applies to

Plaintiff's recovery of noneconomic damages.   Thus, the Court

finds Defendant is entitled to prevail as a matter of law on

this issue at this stage of the proceedings.



                            CONCLUSION

     For these reasons, the Court GRANTS Defendant's Motion




17 - OPINION AND ORDER
(#27) for Partial Summary Judgment.

    IT IS SO ORDERED.

    DATED this 13th day of December, 2018.




                         ANNA J. BROWN
                         United States Senior District Judge




18 - OPINION AND ORDER
